Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12 of Remarks, filed 12/20/2021, with respect to amended claim 1 (and therefore dependent claims 2-6, 4-7, and 27-28), and amended claim 8 (and therefore dependent claims 9-14), and 21 (and therefore dependent 22-6) have been fully considered and are persuasive.  
Claims 2-3, and 15-20 are being canceled by applicant. 
Reasons for Allowance
Claims 1, 4-14, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-6, 4-7, and 27-28 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an epitaxial process in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 8. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 8, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
	Claims 9-14 are allowed as those inherit the allowable subject matter from claim 8.

Regarding the independent claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an epitaxial process in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 21. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 21, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 21 is deemed patentable over the prior art.
Claims 22-26 are allowed as those inherit the allowable subject matter from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nomura et al. (US 2008/0017965 A1; hereinafter Nomura) discloses a device comprising a plurality of die regions having a center point and a plurality of seal rings surrounding a corresponding die region. 
Nomura dose not discloses wherein the plurality of first seal rings do not overlap with each other in the plan view as recited in claim 1, 8, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 25, 2022